UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report……………. For the transition period from to Commission file number 0-29962 Novogen Limited ACN (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) New South Wales, Australia (Jurisdiction of incorporation or organization) 140 Wicks Road, North Ryde, New South Wales 2113, Australia (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Ordinary Shares* American Depositary Shares, each representing five Ordinary Shares Securities registered or to be registered pursuant to Section 12(g) of the Act. None * Not for trading, but only in connection with the registration of American Depositary Shares. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable The number of outstanding Ordinary Shares of the issuer as at June 30, 2011 was 102,125,894. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[X ] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes[]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer or non-accelerated filer. Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing U.S. GAAP []International Financial Reporting Standards as issuedOther [] by the International Accounting Standards Board [X] If ‘Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17[ ]Item 18 [] If this is an annual report, indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] TABLE OF CONTENTS Forward Looking Statements 1 PART I ITEM 1.Identity of Directors, Senior Management and Advisors 3 ITEM 2.Offer Statistics and Expected Timetable 3 ITEM 3.Key Information 3 ITEM 4.Information on the Company 15 ITEM 4A.Unresolved Staff Comments 34 ITEM 5.Operating and Financial Review and Prospects 34 ITEM 6.Directors, Senior Management and Employees 43 ITEM 7.Major Shareholders and Related Party Transactions 61 ITEM 8.Financial Information 63 ITEM 9.The Offer and Listing 65 ITEM 10.Additional Information 67 ITEM 11.Quantitative and Qualitative Disclosures about Market Risk 73 ITEM 12.Description of Securities other than Equity Securities 75 PART II ITEM 13. Defaults, Dividend Arrearages and Delinquencies 77 ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 77 ITEM 15.Controls and Procedures 77 ITEM 16.Reserved 78 ITEM 16A.Audit Committee Financial Expert 78 ITEM 16B.Code of Ethics 78 ITEM 16C. Principal Accountant Fees and Services 79 ITEM 16D.Exemptions from the Listing Standards for Audit Committees 80 ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 80 ITEM 16F.Change in Registrant’s Certifying Accountant 80 ITEM 16G.Corporate Governance 80 PART III ITEM 17.Financial Statements – Not Applicable 82 ITEM 18.Financial Statements 82 ITEM 19.Exhibits 82 FORWARD-LOOKING STATEMENTS This Annual Report on Form 20-F includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). All statements other than statements of historical facts contained in this Annual Report, including statements regarding the future financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements. The words “believe”, “may”, “will”, “estimate”, “continue”, “anticipate”, “intend”, “should”, “plan”, “expect”, and similar expressions, as they relate to Novogen Limited and its majority owned subsidiaries (“Novogen”, the “Company” or the “Group”), are intended to identify forward-looking statements. The Company has based these forward-looking statements largely on current expectations and projections about future events and financial trends that it believes may affect its financial condition, results of operations, business strategy and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, without limitation, those described in “Risk Factors” and elsewhere in this Annual Report on Form 20-F (the “Annual Report”), including, among other things: ·the ability of the Company to obtain required additional financing or financing available to it on acceptable terms; ·the ability of the Company to continue its development of ME-143 and ME-344, through its majority owned subsidiary Marshall Edwards, Inc. (“MEI”); ·the ability of the Company to continue its clinical development of GLYC-101 through its majority owned subsidiary Glycotex, Inc. (“Glycotex”); ·the failure to locate, hire, assimilate and retain qualified personnel; ·the failure of the Company to successfully commercialize its product candidates; ·costs and delays in the development and/or receipt of U.S. Food and Drug Administration (“FDA”) or other required governmental approvals, or the failure to obtain such approvals, for the Company’s product candidates; ·uncertainties in clinical trial results; ·the ability to maintain or enter into, and the risks resulting from dependence upon, collaboration or contractual arrangements necessary for the development, manufacture, commercialization, marketing, sales and distribution of any products; ·competition and competitive factors; ·the ability to enforce the Company’s patents or proprietary rights and obtain necessary rights to third party patents and intellectual property to operate the business; ·the ability to operate the business without infringing upon the patents and proprietary rights of others; 1 ·the failure of any product candidate to gain market acceptance; ·general economic conditions; ·technological changes; ·government regulation generally and the receipt of regulatory approvals; ·changes in industry practice; and ·one-time events. These risks are not exhaustive. Other sections of the Annual Report may include additional factors which could adversely impact the Company’s business and financial performance. Moreover, the Company operates in a very competitive and rapidly changing environment. New risk factors emerge from time to time and it is not possible for the Company to predict all risk factors, nor can the Company assess the impact of all factors on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. You should not rely upon forward looking statements as predictions of future events. The Company cannot assure you that the events and circumstances reflected in the forward looking statements will be achieved or occur. Although the Company believes that the expectations reflected in the forward looking statements are reasonable, it cannot guarantee future results, levels of activity, performance or achievements. 2 PART I Item 1.Identity of Directors, Senior Management and Advisors Item 1 details are not required to be disclosed as part of the Annual Report. Item 2.Offer Statistics and Expected Timetable Item 2 details are not required to be disclosed as part of the Annual Report. Item 3.Key Information Selected Financial Data The selected financial data at June 30, 2011 and 2010 and for the years ended June 30, 2011, 2010 and 2009 have been derived from the Consolidated Financial Statements of the Company included in this Annual Report and should be read in conjunction with, and are qualified in their entirety by, reference to those statements and the notes thereto. This financial report complies with International Financial Reporting Standards (IFRS) as adopted by the International Accounting Standards Board (IASB). The Consolidated Financial Statements have been audited in accordance with the PCAOB auditing standards in the United States by the Company’s independent registered public accounting firm. The Company’s fiscal year ends on June 30. As used throughout this Annual Report, the word “fiscal” followed by a year refers to the 12-month period ending on June 30 of that year. For example, the term “fiscal 2011” refers to the 12 months ended June 30, 2011. Except as otherwise indicated, all dollar amounts referred to in this Annual Report are at the consolidated level and exclude inter-company amounts. 3 Summary of Consolidated Statements of Comprehensive Income (IFRS) (A$'000) (A$'000) (A$'000) (A$'000) (A$'000) (US$'000) Revenue from continuing operations -
